Broyles, C. J.
1. “The law of voluntary manslaughter may properly be given in charge to the jury on the trial of one indicted for murder, where, from the evidence or from the defendant’s statement at the trial, there is anything deducible which would tend to show that he was guilty of voluntary manslaughter, or which would be sufficient to raise a doubt as to which of these grades of homicide was committed.” Reeves v. State, 22 Ga. App. 628 (97 S. E. 115); Riders v. State, 24 Ga. App. 279 (100 S. E. 781); May v. State, 24 Ga. App. 379 (11), 382 (100 S. E. 797). Under the ruling just stated and the facts of the instant case, the court did not err in instructing the jury upon the law of voluntary manslaughter.
2. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.